ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule 1:20 — 3(g)(4) recommending that LOUIS A. EGNASKO of UNION and BROOKLYN, NEW YORK, who was admitted to the bar of this State in 1987, be temporarily suspended from practice and respondent having failed to appear on the return date of the Order to Show Cause, and good cause appearing;
*311It is ORDERED that LOUIS A. EGNASKO is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that LOUIS A. EGNASKO be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.